Continuation of 3. NOTE:

In response to applicant’s arguments, filed 11/29/2021, page 10, regarding the 103 rejection of claim 1. The applicant argues that Vikberg modified by Arora do not disclose the claimed “receiving feature,” as recited in the amended independent claim 1. 
Examiner respectfully submits that Vikberg teaches the receiving feature in Paragraphs 0063-0066, Fig. 2, states Step A2, UE generates a probe request and sends it to the AP [0065].   Person of ordinary skill in the art would reasonably interpret that these steps as “receiving a probe request” by the AP.

In response to the applicant amending the independent claim 1, page 10, Examiner submits that Vikberg and Arora do not teach the proposed amendment in claim 1: “…which includes an access control class pertaining to the end device;…”. This proposed amendment would appear to overcome the rejection based on the cited prior art Vikberg modified by Arora. However, it raises a new issue that would require further consideration and/or search.

In response to the applicant’s argument (page 10) that  “...combination of Vikberg and Arora fails to disclose or suggest “determining by the WiFi access device, that the probe request pertains to a priority user based on the priority information”, as recited in the amended independent claim 1.” .
Examiner respectfully submits that Vikberg teaches (Fig. 2) the discovery process that starts with a beacon frame from the AP (Step A1, optional), continues with the AP receiving the request (Step A2) and preparing the response (Step A3).



    PNG
    media_image1.png
    574
    547
    media_image1.png
    Greyscale


[AltContent: textbox (Fig. 2, Vikberg
Step A2: probe request from device 10 to AP 100
Step A3: probe response from AP to device)]





In response to the applicant’s arguments filed 11/29/2021, page 11, regarding the 103 rejection of claim 2 based upon Vikberg, Arora and Chun, pages 11-14. The applicant argues that “First, Chun pertains to communication with an eNB not a WiFi access point, as claimed. Second, any communication from the UE to the eNB of Chun, as apparently mapped in the grounds of the rejection regarding original claim 2, would be via an RRC message, and in particular, an RRC connection request not a probe request, as claimed. Third, the access class of Chun pertains to an LTE/EPS system and 3GPP standard not a WiFi system.”
Examiner respectfully disagrees. 
Regarding the First: WiFi network communication using access points is taught by Vikberg (Fig. 2) modified by Arora, whereas Chun is relied upon primarily to teach access control information. Chun also teaches in paragraph 0374, “the communication method described above is applicable to various wireless communication systems including IEEE 802.16 and 802.11x systems as well as 3GPP systems. See also Fig 1, I-WLAN, E-UTRAN, UTRAN/GERAN, CDMA/WiMAX, etc. showing communication links amongst each other and with UE.  The eNB would be analogous to the WiFi access point, based on [0374], Vikberg and Arora.

Regarding the Third: Claim 2 recites the “access control class between 11-15 associated with a LTE network.” Chun teaches access classes numbered 11-15, where enumeration is not meant as a priority sequence, pertains to an LTE/EPS system and 3GPP standard [0142]. This equipment is equally applicable in a WiFi setting, 802.11 network, based on [0374], Vikberg and Arora.

In response to the applicant’s arguments, filed 11/29/2021, page 13, where applicant argues that the motivations recited by the Examiner are conclusory.
Examiner respectfully disagrees. Person of ordinary skill in the art will reasonably find these rationales as motivating using these references. Vikberg, Arora and Chun are all analogous art, corresponding to wireless communication networks. Access class designations, especially identifying high priority or special categories, that can be quickly equated across analogous networks (LAN and WAN) as equipment is equally applicable in LAN or WAN settings. The motivation to combine Vikberg, Arora and Chun would be to simplify end device connection to the network, at comparable access class levels, so that connection and access latency do not affect the urgency of the connection.


/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461